Title: To Thomas Jefferson from John V. Kean, 15 August 1825
From: Kean, John V.
To: Jefferson, Thomas


Dr Sir,
University of Va.
Augst 15:—25
I have the pleasure to inform you of the recovery of Mr Hilliard’s account enclosed in your’s of 8th Inst. This paper was found bettween this place & CharlottesVille separately from your letter which I can hear nothing of—I have 5 or 6 cases prepared for the reception of the books, contained in this catalogue, which I suppose we may expect dayly. I have also, just recorded a present from profr Emmet of 30. pamphlets (The Atomic Theory), & 30 copies of a Tabular View of the present Chemical nomenclature—There been other donations from time to time of little value all of which are entered, but scarcely merit your noticeWith unfeigned respect & esteem I subscribe myself: yours &John V. Kean